Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 03/01/2019.  Claims 1-20 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because of the following informalities: The use of acronyms without first defining them, for example “CT image data”. An acronym must be defined before using it as the meaning of the acronym may change with time or depending on the context in which the acronym is used. Claim 9 uses the acronym “psi”, appropriate correction is required

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3, 6, 9, 13, and 14 are relative terms which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, in both claims 3 and 6, the phrases “in a range that is the greater of (a) about 0% to about 50% of the focal distance, and (b) about 0% to 25% of the length of the semi-major axis” is the term range in the cite referencing one of the ranges either “about 0% to about 50%” or “about 0% to about 25%” or is it indicating that the value will be in the overall range of “about 0% to about 50%” or “about 0% to about 25%”, clarification is required.
Claims 2-8, 10, 13, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the  one or more centerlines" in line  2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the  one or more centerlines" in line  3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the centerlines" in line  1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the two centerlines" in line  2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the two centerlines" in line  2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 8 specify that “the main chamber comprises an outer boundary which forms a substantially ellipsoid shape”. However claim 1 already specifies “a main chamber which when viewed in cross section has a substantially elliptical outer boundary”.  If the main chamber’s cross section is “substantially elliptical”  it would have “a substantially ellipsoid shape”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10-12, 15, 19, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Morreale (USPAP 2017/0159655).
In reference to independent claim 1, Morreale discloses a fluid end (200, fig 6) for a positive displacement pump (250, fig 10), the fluid end comprising: 
a) a suction end (end having 217, fig 6) defining a suction bore (218) extending there through, the suction end extending along a suction end centerline (206) and further defining a suction end transition portion (261 around the suction end); 
b) a discharge end (end having 228, fig 6) defining a discharge bore (210) extending there through, the discharge end extending along a discharge end centerline (216) and further defining a discharge end transition portion (261 around the discharge end); and 
c) a plunger end (end having 219, fig 6) defining a plunger bore (204) extending there through, the plunger end extending along a plunger end centerline (206) and further defining a plunger end transition portion (261 around the plunger end); 
wherein the fluid end defines a main chamber (262) which when viewed in cross section has a substantially elliptical outer boundary (para 0049 specifically discloses “FIG. 9 schematically depicts various aspects of the geometric characteristics of an illustrative ellipsoidal shape that may be used to define the cross-bore geometry shown in FIGS. 6-8 in accordance with at least some exemplary embodiments of the present disclosure. As shown in FIG. 9, an ellipsoid that is used to define the boundary 260 of a cross-bore fluid communicating chamber 262 that is centered about the origin O”); and wherein each transition portion (261) places its respective bore in fluid communication with the main chamber (262).
In reference to dependent claim 2, Morreale discloses the fluid end of claim 1 wherein the main chamber comprises a center point (para 0049 specifies “O” as the center point, fig 6-10 shows it as the center point), the center point (“O”) being distal from the one or more centerlines (para 0064 specifically discloses “the origin O may be offset vertically downward from the plunger axis 203 by a distance 203z” the plunger axis is the centerline).
In reference to dependent claim 4, Morreale discloses the fluid end of claim 1 wherein all of the centerlines (203, 206, 213, and 216, fig 6) share a common intersection that is disposed in the main chamber (fig 6 shows the centerlines meet at a common intersection, distance 213z above the point “O”).
In reference to dependent claim 5, Morreale discloses the fluid end of claim 4 wherein the main chamber comprises a center point (“O”), the center point being distal from the common intersection (fig 6 shows the common intersection being a distance of 213z above the center point “O”).
In reference to dependent claim 7, Morreale discloses the fluid end of claim 2 wherein the main chamber (262) comprises an outer boundary (260) which forms a substantially ellipsoid shape (para 0049 specifically discloses “As shown in FIG. 9, an ellipsoid that is used to define the boundary 260 of a cross-bore fluid communicating chamber 262 that is centered about the origin O”).
In reference to dependent claim 8, Morreale discloses the fluid end of claim 5 wherein the main chamber (262) comprises an outer boundary (260) which forms a substantially ellipsoid shape (para 0049 specifically discloses “As shown in FIG. 9, an ellipsoid that is used to define the boundary 260 of a cross-bore fluid communicating chamber 262 that is centered about the origin O”).
In reference to dependent claim 10, Morreale discloses the fluid end of claim 2 wherein a planar cross section passing through the center point (“O”) of the main chamber (262) forms an ellipse on a surface of the planar cross section (fig 9 shows an ellipse is formed with “O” at its center and a and b as its two axis the cross section of which would be an ellipse).
In reference to dependent claim 11, Morreale discloses the fluid end of claim 1 wherein the suction end centerline (206) is substantially coaxial with the discharge centerline (fig 6 shows the suction end centerline 206 being coaxial with the discharge centerline 216).
In reference to dependent claim 12, Morreale discloses the fluid end of claim 11 wherein the plunger end centerline (203, fig 6) is substantially perpendicular to the suction end centerline (206) and the discharge end centerline (203 is substantially perpendicular to both the suction end centerline 206 and the discharge end centerline 216).
In reference to dependent claim 15, Morreale discloses the fluid end of claim 1 further comprising an access end (end having 211, fig 6) defining an access bore (214) extending there through (access bore 214 extends thru the end that has 211), the access end extending along an access end centerline (213) and further defining an access end transition portion (261 around the access end).
In reference to dependent claim 19, Morreale discloses the fluid end of claim 7 wherein the outer boundary (260) of the main chamber (262) is defined by an internal surface of the main chamber (outer boundary 260 is defined by the internal surface of the main chamber 262, fig 6).
In reference to dependent claim 20, Morreale discloses the fluid end of claim 8 wherein the outer boundary (260) of the main chamber (262) is defined by an internal surface of the main chamber (outer boundary 260 is defined by the internal surface of the main chamber 262, fig 6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morreale (USPAP 2017/0159655) in view of Morreale (USPAP 2017/0082103; hereafter Morreale ‘0082103).
In reference to dependent claim 3, Morreale discloses the fluid end of claim 2, however 
Morreale fails to teach wherein the main chamber has a semi-major axis, a semi- minor axis, and a focal distance, wherein the center point of the main chamber is positioned from the one or more centerlines in a range that is the greater of (a) about 0% to about 50% of the focal distance, and (b) about 0% to 25% of the length of the semi-major axis.
Morreale ‘0082103, in para 0003 and throughout the specification discloses “In cross-bore geometries in which the bore intersections form relatively sharp edges, these stress concentrations may cause fatigue cracks to form in the fluid end proximate the intersections.” Para 0029-0031 disclose different cross-bore geometries that utilize offsets to decrease fatigue.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the offset as taught by Morreale in view of Morreale ‘0082103 because the offset was recognized as a result-effective variable achieving a particular level of fatigue and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the offset to achieve a desired level of fatigue.

In reference to dependent claim 6, Morreale discloses the fluid end of claim 5, however 
Morreale is fails to teach the main chamber has a semi-major axis, a semi- minor axis, and a focal distance, wherein the center point of the main chamber is positioned from the common intersection in a range that is the greater of (a) about 0% to about 50% of the focal distance, and (b) about 0% to 25% of the length of the semi-major axis.
Morreale ‘0082103, in para 0003 and throughout the specification discloses “In cross-bore geometries in which the bore intersections form relatively sharp edges, these stress concentrations may cause fatigue cracks to form in the fluid end proximate the intersections.” Para 0029-0031 disclose different cross-bore geometries that utilize offsets to decrease fatigue.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the offset as taught by Morreale in view of Morreale ‘0082103 because the offset was recognized as a result-effective variable achieving a particular level of fatigue and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the offset to achieve a desired level of fatigue.




Claims 9, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morreale (USPAP 2017/0082103) in view of Blume (USPN 6,623,259).
In reference to dependent claim 9, Morreale discloses the fluid end of claim 1, however
Morreale is silent to wherein the maximum von Mises stress of an internal surface of the fluid end is in a range of less than about 75,000 psi when the internal surface of the fluid end is subjected to about 15,000 psi hydrostatic pressure.
Blume, a similar fluid end for a piston pump, teaches wherein the maximum von Mises stress of an internal surface of the fluid end is in a range of less than about 75,000 psi when the internal surface of the fluid end is subjected to about 15,000 psi hydrostatic pressure (col 16, lines 1-3 disclose “the right-angular design of FIG. 10T at the same 15,000 psi working pressure has a Von Mises stress of about 52,000 psi”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use the strength of material of Blume in the pump end of Morreale so “the structure should not fail in fatigue” para 0008; Blume.  To be clear by building the pump end to a maximum Von Mises stress at a particular hydrostatic pressure the pump end can be designed not to fail in fatigue.

In reference to dependent claim 13, Morreale discloses the fluid end of claim 1, however
Morreale does not teach when the plunger end centerline intersects with the suction end centerline at a bore intersection point, an angle is formed between the two centerlines that is greater than about 90 degrees.
Blume, a similar fluid end for a piston pump, teaches when the plunger end centerline (76, fig 9A) intersects with the suction end centerline (115) at a bore intersection point (where 76 meets 115 in fig 9A), an angle is formed between the two centerlines that is greater than about 90 degrees (fig 9A shows an angle between 115 and 76 that is greater than 90 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Y-block design for the fluid end found in Blume in the fluid end of Blume to decrease the Von Mises stress.  Column 15, lines 1-4 specifically discloses “the right-angular design of FIG. 10T at the same 15,000 psi working pressure has a Von Mises stress of about 52,000 psi, only 7,000 psi more than the stress noted above for a Y-block design” by switching to a Y-block design the stress is lowered. 

In reference to dependent claim 14, Morreale discloses the fluid end of claim 1, however
Morreale does not teach when the plunger end centerline intersects with the discharge end centerline, an angle is formed between the two centerlines that is greater than about 90 degrees.
Blume, a similar fluid end for a piston pump, teaches when the plunger end centerline (76, fig 9A) intersects with the discharge end centerline (113), an angle is formed between the two centerlines that is greater than about 90 degrees (fig 9A shows an angle between 113 and 76 that is greater than 90 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Y-block design for the fluid end found in Blume in the fluid end of Blume to decrease the Von Mises stress.  Column 15, lines 1-4 specifically discloses “the right-angular design of FIG. 10T at the same 15,000 psi working pressure has a Von Mises stress of about 52,000 psi, only 7,000 psi more than the stress noted above for a Y-block design” by switching to a Y-block design the stress is lowered. 


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morreale (USPAP 2017/0082103) in view of Poulin (USPN 5,647,707).
In reference to dependent claim 16, Morreale discloses the fluid end of claim 1, however
Morreale is silent to wherein the main chamber is formed by multi-axis mill machining.
Poulin, a mill for machining equipment similar to the pump end of Morreale, teaches structural components formed by multi-axis mill machining (col 3, lines 58-60 discloses “a multiple-axis machining apparatus which is capable of positioning a work piece at any desired angle and in any desired plane in relation to a tool bit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machining process of Poulin to make the main chamber of Morreale “to provide a machining apparatus which brings greater accuracy and safety to machining operations” col 3, lines 46-48; Poulin.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morreale (USPAP 2017/0082103)in view of Inoue (USPN 4,393,292).
In reference to dependent claim 17, Morreale discloses the fluid end of claim 1, with the main chamber (262), however
Morreale is silent to wherein the main chamber is formed by electrical discharge machining.
Inoue, a method for making a similar machine geometry as in a pump end of Morreale, teaches cavities formed by electrical discharge machining  (col 1, lines 44-46 discloses “It is an object of the present invention to provide an improved method and apparatus for electrical discharge machining to allow a small and deep cavity, hole or throughgoing opening to be machined in a work piece”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machining process of Inoue to make the main chamber of Morreale so it can be done “with ease and at an increased speed” col 1, line 47, Inoue. To be clear, by using electrical discharge machining the deep cavity hole can be made with ease and increased speed as compared to other methods.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morreale (USPAP 2017/0082103)in view of Cober (USPAP 2016/0130679)
In reference to dependent claim 18, Morreale discloses the fluid end of claim 1, however 
Morreale is silent to wherein the main chamber comprises at least one material selected from the group consisting of an investment casted material, a strength treated material, and a surface treated material.
Cober, a similar fluid end for a piston pump, teaches wherein the main chamber (V, fig 9)comprises at least one material selected from the group consisting of an investment casted material, a strength treated material, and a surface treated material (fig 14 discloses a shot peening surface treatment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface treatment of Cober on the main chamber of Morreale to provide a main chamber with “greater toughness, cyclic fatigue resistance, and greater fatigue resistance due to the two cold working shot peening steps separated by the tempering of the second step” para 0049; Cober.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Blume (USPN 8,784,081) discloses a pump end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746